Citation Nr: 9914404
Decision Date: 05/24/99	Archive Date: 06/24/99

DOCKET NO. 98-11 916               DATE MAY 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to February
1971. The veteran served in the Republic of Vietnam from September
1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri,
which denied service connection for PTSD.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the veteran's appeal has been obtained by the RO.

2. The veteran has PTSD related to military service.

CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active military
service. 38 U.S.C.A. 1110, 5107(a) (West 1991); 38 C.F.R. 3.303,
3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicable laws and Regulations

A PTSD claim is well grounded if there is medical evidence of a
current disability; lay evidence (presumed to be credible for these
purposes) of an in-service stressor, which in a PTSD case is the
equivalent of in-service incurrence or aggravation; and medical
evidence of a nexus between service and the current PTSD. Gaines v.
West, 11 Vet. App. 353, 357 (1998).

However, even where the claim is found to be well grounded, service
connection for PTSD requires more. There must be medical evidence
establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed inservice

2 -

stressor actually occurred, and a link, established by medical
evidence, between current symptomatology and the claimed inservice
stressor. If the claimed stressor is related to combat, service
department evidence that the veteran engaged in combat or that the
veteran was awarded the Purple Heart Medal, the Combat Infantryman
Badge, or similar combat citation will be accepted, in the absence
of evidence to the contrary, as conclusive evidence of a claimed
inservice stressor. Gaines v. West, at 357; 38 C.F.R.
3.304(f)(1998).

Under the governing statutory and regulatory provisions, if the
claimed stressor is not related to the veteran's participation in
combat, his lay testimony, by itself, will not be enough to
establish the occurrence of the alleged stressor and must be
supported by credible supporting evidence. Cohen v. Brown, 10 Vet.
App. 138, 147 (1997); Doran v. Brown, 6 Vet. App. 283, 289 (1994);
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter, "the Court") in Zarycki v. Brown, 6 Vet. App. 91
(1993) set forth the foundation for the framework now established
by the case law for establishing the presence of a recognizable
stressor, which is the essential prerequisite to support the
diagnosis of PTSD. The Court noted that the evidence necessary to
establish the existence of the recognizable stressor during service
will vary depending on whether or not the veteran was "engaged in
combat with the enemy" under 38 U.S.C.A. 1154(b) (West 1991) and 38
C.F.R. 3.304(1998). Whether or not a veteran "engaged in combat
with the enemy" must be determined through recognized military
citations or other service department evidence. In other words, the
claimant's mere assertions that he "engaged in combat with the
enemy" are not sufficient, by themselves, to establish this fact.
The record must first contain recognized military citations or
other supportive evidence to establish that he "engaged in combat
with the enemy." If the determination with respect to this step is
affirmative, then (and only then), a second step requires that the
veteran's lay testimony regarding claimed stressors must be
accepted as conclusive as to their actual occurrence and no further
development or corroborative evidence will be required, provided
that the veteran's

- 3 -

testimony is found to be "satisfactory," e.g., credible, and
"consistent with the circumstances, conditions, or hardships of
such service." Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court noted in
Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 C.F.R. 3.304(f)
requires three elements to support an award of service connection
for PTSD: (1) A current medical diagnosis of PTSD; (2) medical
evidence of a causal nexus between current symptomatology and the
claimed inservice stressor; and (3) credible supporting evidence
that the claimed inservice stressor occurred. The Court pointed out
that since Zarycki, as well as since West v. Brown, 7 Vet. App. 70
(1994), changes in VA Adjudication Procedure Manual M21-1 had
rendered certain portions of those decisions no longer operative
insofar as they were grounded on subsequently revised manual
provisions. Further, the Court had held in Dizoglio v. Brown, 9
Vet. App. 163, 166 (1996) as a matter of law that "if the claimed
stressor is not combat-related, [the] appellant's lay testimony
regarding the inservice stressors is insufficient to establish the
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 (c)
(October 11, 1995), held that "credible supporting evidence" of a
noncombat stressor "may be obtained from" service records or "other
sources." The Court, however, also held that, while the Manual
M21-1 provisions did not expressly state whether the veteran's
testimony standing alone could constitute credible evidence of the
actual occurrence of a noncombat stressor, the Court's holding in
Dizoglio mandated that the veteran's testimony by itself could not
constitute "credible supporting evidence" of the actual existence
of the noncombat stressor. Further, the Court held in Moreau, the
fact that a medical opinion was provided relating PTSD to events
the veteran described in service could not constitute "credible
supporting evidence" of the existence of the claimed noncombat
stressor.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further
elaborated on an essential element in establishing the adequacy of
the verified event (stressor) to produce PTSD. In Zarycki, the
Court held that, in addition to demonstrating the existence of a
stressor, the facts must also establish that the alleged stressful
event

- 4 -

was sufficient to give rise to PTSD. Id. at 98-99. In West, the
Court held that the sufficiency of the stressor is a medical
determination, and therefore adjudicators may not render a
determination on this point in the absence of independent medical
evidence. The Court also held in West that a psychiatric
examination for the purpose of establishing the existence of PTSD
was inadequate for rating purposes because the examiners relied, in
part, on events whose existence the Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that VA
had adopted a final rule in October 1996, effective November 7,
1996, revising 38 C.F.R. 4.125 and 4.126. The effect of these
revisions was to change the diagnostic criteria for mental
disorders from the Diagnostic and Statistical Manual for Mental
Disorders (DSM), 3rd edition and the 3rd edition, revised, to the
fourth edition (DSM-IV). The Court found that DSM-IV altered the
criteria for assessing the adequacy of the stressor from an
objective to a subjective basis. The Court further found that where
there was "undisputed, unequivocal" diagnoses of PTSD of record,
and the Board did not make a finding that the reports were
incomplete, the adequacy of the stressor had to be presumed as a
matter of law. The Court noted that "although it is not necessary
to this decision here," the diagnoses of PTSD appeared to comport
with the diagnostic criteria for PTSD. Id. at 144. The concurring
opinion goes further and states that the case also holds that where
there is an "unequivocal" diagnosis of PTSD, the adequacy of the
symptoms to support the diagnosis, as well as the sufficiency of
the stressor, are presumed. Id. at 153. The governing regulation
provides that if the Board, or other adjudicators, doubts whether
the diagnosis of a mental disorder is substantiated, including as
to whether the diagnostic criteria are met, or indeed rejects the
diagnosis shown on examination, the case should be returned to the
examiner for clarification. 38 C.F.R. 4.126.

The Board finds that, upon review of Zarycki, Moreau, West and
Cohen it is clear that, in approaching a claim for service
connection for PTSD, the question of the existence and character of
an event claimed as a recognizable stressor is a matter solely
within the province of adjudicatory personnel. If the adjudicators,
having

5 -

given due consideration to all matters of credibility raised for
the record, conclude that the record establishes the existence and
character of such an alleged stressor or stressors, then and only
then, the resolution of the claim for service connection for PTSD
moves forward to the questions of whether the event (or events) was
sufficient to constitute a stressor for purposes of causing PTSD,
and whether the remaining elements required to support the
diagnosis of PTSD have been met. The adequacy of the event claimed
as a stressor and the question of whether the diagnostic criteria
for PTSD have been met are matters that require the input of
competent medical evidence.

The Board further notes that under Collette v. Brown, 82 F.3d. 389
(Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 498 (1995) the
correct application of 38 U.S.C.A. 1154(b) requires a three-step,
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other evidence
of such injury or disease." "Satisfactory evidence" is defined as
"credible evidence that would allow a reasonable fact finder to
conclude that the alleged injury or disease was incurred in or
aggravated by the veteran's combat service." (2) Is the proffered
evidence consistent with the circumstances, conditions, or
hardships of such service." (3) Once the first two steps are met,
the Secretary "shall accept" the veteran's evidence as "sufficient
proof of service connection," even if no official record of such
incurrence exists, unless the Government can meet the burden of
showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two steps
of this sequential analysis, the credibility determination must be
made as to the veteran's evidence standing alone, not weighing the
veteran's evidence with contrary evidence. Only in the third step
may contrary evidence, such as the report of medical examination at
separation, be brought into play. Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence of a
well-grounded claim for service connection for PTSD as a result the
veteran's reported combat stressors in Vietnam.

6 -

Ultimately, the Board finds that the critical issues with respect
to the veteran's claim for service connection for PTSD in this
appeal on the merits, involve the questions of whether there is
medical evidence of a clear diagnosis of PTSD and whether the
veteran "engaged in combat with the enemy" or there is "credible
supporting evidence" from any source of the occurrence of alleged
inservice stressor(s).

II. Factual Background

The veteran's DD 214 for his period of service indicates that his
decorations and citations consisted of the National Defense Service
Medal, 2 Overseas Service Bars, Vietnam Campaign Medal (W/60
Device), Vietnam Service Medal (W/4 Campaign Stars), Expert Badge
(M-16), Expert Badge (M-14), Army Commendation Medal and the Bronze
Star Medal for Meritorious Achievement in ground operations against
hostile forces in the Republic of Vietnam during the period October
1, 1968 to May 31, 1969. While service medical records are devoid
of any subjective complaints or history relating to PTSD, service
personnel records reflect that the veteran served in Vietnam from
September 1968 to August 1969 as a helicopter mechanic and
participated in the following campaigns: (1) Vietnam
Counteroffensive Phase V, (2) Vietnam Counteroffensive Phase VI,
(3) Vietnam Tet 69 Counteroffensive and, (4) Vietnam Summer-Fall
1969.

VA outpatient reports, dating from August 1990 to January 1998,
reflect that the veteran received treatment for other disabilities.

VA General Medical and PTSD examination reports, dated in February
1998, reflects that the veteran reported having served one year of
combat duty in Vietnam from 1968 to 1969 and that he had been a
door gunner and guard. The veteran was diagnosed as having PTSD
manifested by sleep disturbance, recurrent nightmares, frequent
daytime intrusive thoughts, hypervigilance and alienation from
people. The examiner determined that the stressors were the combat
experiences in Vietnam.

7 -

III. Analysis

Under the controlling regulation, there must be credible supporting
evidence that the claimed service stressor actually occurred. 38
C.F.R. 3.304(f). The existence of an event alleged as a "stressor"
that results in PTSD, although not the adequacy of the alleged
event to cause PTSD, is an adjudicative, not a medical
determination. Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must make an
explicit determination as to whether the appellant "engaged in
combat with the enemy." By rule making, VA has set forth criteria
of "conclusive evidence" to establish a combat-related stressor.
These criteria are defined as: (a) A claim that the stressor is
related to combat and (b) a demonstration in the record that the
claimant ("in the absence of evidence to the contrary") has been
awarded certain specific recognized awards, decorations identified
in 38 C.F.R. 3.304(f) or VA Adjudication Manual M21-1, Part VI,
7.46 (effective October 11, 1995). The Board notes the revised
version of this Manual M21-1 provision (Part VI), 11.37 (effective
February 13, 1997) did not alter the list of awards or decorations.
These include certain awards specifically denoting combat
participation (the Combat Infantryman Badge and the Combat Action
Ribbon), a decoration awarded for combat-incurred wounds (the
Purple Heart Medal) and certain decorations that are awarded only
for valor in combat with the enemy. The record clearly establishes
that the claimant was not authorized any of these awards or
decorations.

Accordingly, the Board finds that the record does not contain
"conclusive evidence" that he "engaged in combat with the enemy"
and is therefore not entitled to have his lay statements accepted
without need to further corroboration. Where the record does not
reflect "conclusive evidence" that the claimant "engaged in combat
with the enemy" under 38 U.S.C.A. 1154(b), his assertions, standing
alone, cannot as a matter of law provide evidence to establish that
he "engaged in combat with the enemy" or that an event claimed as
a stressor occurred. Dizoglio, 9 Vet. App. 163 (1996). Furthermore,
as a matter of law, "evidence that the claimed inservice event

8 -

actually occurred" cannot be provided by medical opinion based on
post service examination. Moreau, 9 Vet. App. 394-96.

The service records do not show that he was involved in combat. The
veteran has reported purported "stressors" in service. These
stressors consist of (1) being hit by rockets and mortar at base
camp in Phu Boi and being buried alive for a half an hour and (2)
being hit by enemy fire as a door gunner on "assault ships." Since
the veteran did not engage in combat, there must be credible
supporting evidence for his reported stressors. The veteran's lay
testimony regarding inservice stressors is therefore insufficient
by itself to establish the occurrence of the stressors. See Cohen
v. Brown, 10 Vet. App. 1289 142 (1997). The Board observes that
while the veteran was not awarded the Bronze Star Medal with
Device, an award which specifically denotes that the veteran.
participated in combat, it was indicated on a copy of his
certificate of award for the Bronze Star Medal that it was " FOR
MERITORIOUS ACHIEVEMENT IN GROUND OPERATIONS AGAINST HOSTILE FORCES
IN THE REPUBLIC OF VIENTAM DURING THE PERIOD 1 OCTOBER 1968 TO 31
MAY 1969."

The clinical evidence of record also shows a recent diagnosis of
PTSD relating to the combat stressors in service. While the
veteran's stressors have not been officially verified by the U.S.
Armed Services Center for Research of Unit Records, the Court has
held that the absence of verification itself does not provide a
legally adequate basis for discounting the existence of a stressor.
See Gaines, supra. As noted in the preceding paragraph, the copy of
the Certificate of Award for the Bronze Star Medal reflects that
the veteran participated in ground operations against hostile
forces in the Republic of Vietnam. Having been so verified, the
diagnosis of PTSD is confirmed and therefore, the Board finds that
with resolution of reasonable doubt in favor of the veteran,
service connection for PTSD should be allowed.

9 - 

ORDER

Service connection for PTSD is granted.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

- 10 - 

